DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 12/28/2020 is acknowledged.
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The specification is objected to because it fails to include the headings as suggested above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because the preamble recites cleaning deposited solid material in the preamble and recites a liquid cleaning agent “being capable of removing the deposited solid material”, but the claim fails to positively recite “removing deposited solid material” from the fouled portion of the gas compressor. It is unclear whether “fluid containing removed material” refers to “the deposited solid material”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenne et al. (US2016/0290366) in view of Kuechler et al. (US2004/0079392).
Brenne et al. teach a method of cleaning deposited solid material from a fouled portion of a gas compressor whilst the gas compressor is in situ in a natural gas processing system (abstract, paragraph 11) comprising supplying a liquid cleaning agent 5 to a gas inlet of a gas compressor 8, the liquid cleaning agent being capable of removing the deposited solid material (paragraph 33); passing the liquid cleaning agent through the gas compressor to a gas outlet (Fig. 1), wherein a portion of the cleaning agent remains in a liquid state as it passes through the fouled portion of the gas compressor (paragraph 34).
	Brenne et al. teach the invention substantially as claimed with the exception of recovering a fluid containing removed material that is output from the gas compressor, so as to prevent the removed material from reaching one or more gas processing stages of the gas processing system. Kuechler et al. teach a process for removing contaminants from a compressor comprising injecting a contaminant removal medium into the compressor (abstract).   Paragraph 16 teaches that the contaminant removal medium can be separated from the effluent through well-known separation techniques. Paragraphs 45-46 teaches that the contaminant removal medium is fed to the one or more compressors and further teaches the compressed stream 232 being directed to a cooler 234 and enters a separation unit 238 and separation system 118  which separates byproducts and undesirable components (paragraph 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brenne et al. to include recovering a fluid containing removed material, as taught by Kuechler et al., for purposes of removing and separating undesirable components from the product stream.   Re claim 2, refer to paragraphs 23-24 of Kuechler et al.  or paragraph 47 of Brenne et al.  Re claim 3, refer to Fig. 1 of Brenne et al. Re claim 4, refer to Fig. 1 of Kuechler et al., specifically separator 118 which separates the gaseous components present in the overhead stream 124 from the solid material in stream 122; also refer to Fig. 2, elements 116 and 242 of Kuechler et al.  Re claim 9, refer to Fig. 1 of Brenne et al.  Re claim 10, refer to element 234 of Fig. 2 of Kuechler et al.  Re claim 11, refer to element 3, fig. 1 of Brenne et al.  Re claim 12, refer to paragraph 30 of Brenne et al. 
Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenne et al. (US2016/0290366) in view of Kuechler et al. (US2004/0079392) and further in view of Grynning (US2009/0050326).
Brenne et al. in view of Kuechler et al. teach the invention substantially as claimed with the exception of the limitations of claim 5. It is noted that claim 5 is broadly interpreted as a valve for directing fluid from one processing container to another, the concept of which is neither novel nor unobvious.  Grynning teach a device for cleaning compressor.  In Fig. 3, Grynning teaches a compressor and directing the stream to separator (i.e. accumulator/settling tank 20) via valve 23 (paragraph 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Brenne et al. to include a valve, as taught by Grynning, for purposes of diverting/directing fluid from the compressor to separating tank.  Re claim 7, the claim is read broadly as requiring two separators, tank 20 is considered a second separator as the cleaning liquid is being separated (i.e. evacuated; paragraphs 16 and 48) and a first separator (3). In reference to the positioning of the separators, the terms upstream and downstream from the gas compressor is not given patentable weight because these are relative terms. Re claim 8, the liquid output from the second separator (tank 20) is supplied to the inlet of the gas compressor. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claim 6.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brenne et al. teach compressor cleaning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc